61 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jerry BARNES, Petitioner-Appellant,v.STATE of California; James Rowland; Robert Briggs; RoyCastro, Respondent-Appellees.
No. 94-56203.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Appeal from the United States District Court for the Central District of California, No. CV-91-00327-ER(EE; Edward Rafeedie, District Judge, Presiding.
C.D.Cal.
Vacated and Remanded.
Before:  FLETCHER, KOZINSKI, and THOMPSON, Circuit Judges.
MEMORANDUM**
Jerry Barnes, a California state prisoner, appeals pro se the district court's dismissal for lack of prosecution of his 42 U.S.C. Sec. 1983 action against prison officials.  "A party, not the district court, bears the burden of keeping the court apprised of any changes in his mailing address."  Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).
The district court stated in its order of dismissal, dated March 18, 1994, that because Barnes "has now been out of contact with the court for more than 6 weeks, the appropriate and only available sanction is dismissal."  Barnes, however, had notified the district court on March 7, 1994 of his change in address.  Because the district court relied on erroneous facts in dismissing Barnes's action we vacate the district court's dismissal and remand for further proceedings.  See United States v. Rahm, 993 F.2d 1405, 1410 (9th Cir. 1993).
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3